--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT No. 3


This AMENDMENT No. 3 (the “Third Amendment”) is entered into as of December 9,
2014, by and between


DePuy Synthes Products, LLC, a Delaware company utilizing the Codman Neuro trade
name and having a primary business address at 325 Paramount Drive, Raynham, MA
02767 (“DSP”), a successor of Codman and Shurtleff, Inc. (“Codman”) with respect
to the agreements that are the subject hereof, and


Synergetics USA, Inc., a Delaware corporation having a primary business address
at 3845 Corporate Centre Drive, O'Fallon, Missouri 63368 ("Synergetics").


WHEREAS, DSP and Synergetics are parties to that certain Product Development and
Marketing Agreement, dated as of January 1, 2009, (the “2009 Agreement”) as
amended by the Amendment No. 1, dated as of October 21, 2009, (the “First
Amendment”) and by the Amendment No. 2, dated May 12, 2014, (the “Second
Amendment”) and which, as amended, shall be referred to as the “Distribution
Agreement;”


WHEREAS, DSP and Synergetics are parties also to that certain Trademark License
Agreement, dated as of January 1, 2009, (subject: MALIS®), as previously amended
by the First Amendment and the Second Amendment (as so amended, to be referred
to as the “Trademark Agreement”);


WHEREAS, both of the Distribution Agreement and the Trademark Agreement are set
to expire at the end of December 31, 2014; and


WHEREAS, DSP and Synergetics desire to extend the term of these agreements for
one year;


NOW, THEREFORE, in consideration of these premises and the mutual promises
hereinafter set forth, the parties hereto agree as follows.



1. Term. The terms and conditions of the Distribution Agreement and the
Trademark Agreement shall renew without lapse as of January 1, 2015, and shall
continue in full force for a term of 12 months, expiring at the end of December
31, 2015.




2. Miscellaneous Provisions.




a. General Representation and Warranty. Each Party represents and warrants to
the other that the execution and delivery of this Third Amendment and the
performance of the obligations contemplated hereunder do not violate any law,
rule or regulation or order, judgment or decree binding upon the representing
party and will not result in a breach of any term of the certificate of
incorporation or by-laws of the representing party or of any contract, agreement
or other instrument to which such party is a party.

 

--------------------------------------------------------------------------------

b. Ratification. Except as modified hereby, all terms and conditions of the
Distribution Agreement and the Trademark Agreement shall remain in full force
and effect. To the extent any term or condition in this Amendment No. 3
conflicts with any term or condition of either of the Distribution Agreement or
the Trademark Agreement, the terms and conditions of this Amendment No. 3 shall
control.




c. Counterparts. This Third Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An executed counterpart
of this Third Amendment delivered by electronic means (such as telephonic
facsimile or electronic mail) shall have the same binding effect as if delivered
as a paper copy bearing an original, hand-written signature.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective representatives as on the day and year first
above written.


DEPUY SYNTHES PRODUCTS, LLC
 
SYNERGETICS USA, INC.
         
By:
/s/ Peter K. Stebbins
 
By:
/s/ David M. Hable
Name:
Peter K. Stebbins
 
Name:
David M. Hable
Title:
VP Strategic Planning for DePuy Synthes
 
Title:
President and Chief Executive Officer
 
VP Business Development, Codman
     


 

--------------------------------------------------------------------------------